Exhibit 10.2

THIRD AMENDMENT TO CREDIT AGREEMENT

               THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
dated as of October 30, 2009 (the “Effective Date”) between JPMORGAN CHASE BANK,
N.A. (the “Administrative Agent”), the Lenders signatory hereto and ESCALADE,
INCORPORATED (the “Borrower”).

Recitals

               1.     The Borrower, the Lender party thereto and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
April 30, 2009 (as amended by that certain First Amendment to Credit Agreement,
dated as of July 29, 2009 and as amended by that certain Second Amendment to
Credit Agreement, dated as of September 30, 2009, the “Credit Agreement”). As of
the Effective Date, JPMorgan Chase Bank, N.A. is the only Lender under the
Credit Agreement.

               2.     The Credit Agreement requires that the Borrower deliver
each Deposit Account Control Agreement required to be delivered in Section 4.14
of each Security Agreement not later than October 30, 2009. The Borrower, the
Administrative Agent and Lender, have agreed that the deadline for the delivery
of such agreements be extended as set forth in this Amendment.

Agreement

               NOW, THEREFORE, in consideration of the premises, the mutual
covenants and agreements herein, and each act performed and to be performed
hereunder, the Administrative Agent, Lender and the Borrower agree as follows:

               1.     Amendment to the Credit Agreement - Amendment to
Post-Closing Conditions. As of the Effective Date, Section 4.03(c) of the Credit
Agreement is amended, and as so amended, restated to read as follows:

 

 

 

“(c)     Control Agreements. The Administrative Agent shall have received each
Deposit Account Control Agreement required to be provided pursuant to Section
4.14 of each of the Security Agreements by that date that is not later than 30
days after the Administrative Agent (or its counsel) delivers to the Borrower’s
counsel, Gerald F. O’Connell with the law firm of Graydon Head, a written
request (which may be sent by e-mail to Mr. O’Connell at GO’Connell@Graydon.com)
that the Borrower deliver such Deposit Account Control Agreements, which notice
shall (i) identify itself as a request pursuant to this Section 4.03(c) and (ii)
be accompanied by the form (or forms) of Deposit Account Control Agreement
required by the Administrative Agent.”

               2.     Binding on Successors and Assigns. All of the terms and
provisions of this Amendment shall be binding upon and inure to the benefit of
the parties hereto, their respective successors, assigns and legal
representatives.

--------------------------------------------------------------------------------



               3.     Governing Law. This Amendment is a contract made under,
and shall be governed by and construed in accordance with the laws of the State
of Indiana.

               4.     Amendment of Other Loan Documents. All references to the
Credit Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time. Except as expressly modified and amended by this Amendment, all of
the terms and provisions of the Credit Agreement and the other Loan Documents
remain in full force and effect, and are fully binding on the parties thereto
and their respective successors and assigns.

               5.     Counterparts. This Amendment may be executed in two or
more counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute but one agreement.

               6.     Defined Terms. Except as expressly otherwise stated in
this Amendment, all terms used in this Amendment and the Recitals that are
defined in the Credit Agreement, and that are not otherwise defined in this
Amendment, shall have the same meanings in this Amendment as in the Credit
Agreement.

               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their respective authorized signatories.

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender

 

 

 

 

By:

/s/ H. Robert Hill

 

 

 

 

 

H. Robert Hill, Vice President

 

 

 

 

ESCALADE, INCORPORATED

 

 

 

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

Deborah J. Meinert, VP Finance and CFO

2

--------------------------------------------------------------------------------



Consent of the Guarantors

          Each of the undersigned Guarantors acknowledges and consents to the
execution of the Third Amendment to Credit Agreement and reaffirms and agrees
that the Guaranty dated as of April 30, 2009, executed by it in favor of the
Administrative Agent for the benefit of the Lenders remains in full force and
effect with respect to all obligations of the Guarantor thereunder.

          Dated as of October 30, 2009.

 

 

 

 

 

Bear Archery, Inc.

 

Martin Yale Industries, Inc.

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

 

 

EIM Company, Inc.

 

Olympia Business Systems, Inc.

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

 

 

Escalade Insurance, Inc.

 

Schleicher & Co. of America, Inc.

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

 

 

Escalade Sports Playground, Inc.

 

SOP Services, Inc.

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

 

 

Harvard Sports, Inc.

 

U. S. Weight, Inc.

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

 

 

Indian Industries, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

--------------------------------------------------------------------------------